TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00377-CV


                                 In re Tiffany Crouch Bartlett


                               N. A. B. and A. D. J., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




           FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-13-003295, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING

                            ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of A.D.J. The subject of this

proceeding is Tiffany Crouch Bartlett, appellant’s attorney.

               Appellant filed his notice of appeal on June 12, 2014, and his brief was due

August 7, 2014. On August 11, 2014, we ordered counsel to file appellant’s brief no later than

August 26, 2014. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Tiffany Crouch Bartlett shall appear in person

before this Court on Wednesday, September 24, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have

sanctions imposed for her failure to obey our August 11, 2014 order. This order to show cause
will be withdrawn and Bartlett will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellant’s brief by Monday, September 22,

2014.

              It is ordered on September 4, 2014.



Before Justices Puryear, Pemberton, and Field